Title: To Thomas Jefferson from Thomas Appleton, 1 May 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir
                     
                     Livorno 1st. May 1805
                  
                  I had the honor of addressing you on the 3d. of September 1804 by Mr. Vigano who went passenger in the Schooner John Adams for Philadelphia, conveying at the Same time a small bundle of the yellow Cotton seed of Malta.—also on the 4. of January last by the way of Newbury Port accompanying it with various garden-seeds from the same island.—likewise on the 1st. of february, and forwarded by the Brig Independence to the care of David Gelston esqr. Collector of New York two cases containing together one hundred bottles of Vino del Carmine.—on the 25th. of the Same month I again wrote you by the Ship Hannah for Philadelphia in which I informed you the result of my application for the bust of Genl. Washington.—In my respects of the 16th. of March I mention’d having shipp’d by the desire of Mr. Mazzei in the Schooner Dolphin to the care of A. Muhlenburg esq. Collector for Phila. one Case of Vine Cuttings and four Small boxes of Strawberry plants.—by the Same vessel and in date of the 21st. of the Same month I took the liberty Sir to inclose you a Memoria from the Tuscan government address’d to me in behalf of the heirs of Carlo Bellini late professor of languages in the College of St. Mary’s in Virginia:—in this package was likewise inclos’d a letter and a book which I was desired by Mr. fabbroni of florence to forward to you.—
                  By the Brig Eliza Capt St Clair bound for New York, I have address’d to the care of David Gelston esq. ten Cases containing 473. bottles of Montepulciano wine. I have reason to think it will prove superior to that I sent last year, as the wines of 1804 in Tuscany were generally of a better quality than the year preceding.—There is a vast quantity of wine sold under the name of montepulciano, but that which I now forward was produced on grounds formerly belonging to the order of Jesuits and sold for the benefit of govt. in 1773. at the time that institution was abolish’d.—I am compell’d to defer sending the account of its Cost and charges, as I have not yet reciev’d it from florence.—
                  I now inclose you a letter and pamphlet which Mr. fabbroni has requested I would forward to you.—the other small pamphlet has been sent me by the government, as you will perceive it treats on the fever which lately prevail’d in Leghorn.—Yesterday His Holiness the Pope, arriv’d at florence in his way to Rome and on the 15th. the King of Italy will make his entrance in our Capital.—not a Republic or a Kingdom in Italy but has already sent the most respectable of their citizens or their subjects to compliment him.—every curate of a Village is enjoin’d to appear at the door of his church, with all the officers which may appertain to it in their most splendid robes to salute him as he passes. in short, there are no honors that the church or State can confer, but are prepar’d for him.—I have the honor to be with very Sincere respect
                  your devoted Servant,
                  
                     Th: Appleton
                     
                  
                  
                     Postscriptum
                     at the moment of the departure of the vessel I have receiv’d the rate of the wine.—
                     
                        
                           
                           
                           
                           
                           Pavolis.
                        
                        
                           The Cost of the wine together with the transportation 120 miles by land 
                              
                           
                           }
                           642–
                        
                        
                           The transportation from florence by the Arno. with porterage, bottling, Cases, Straw, Corks, ropes, transporting on board &ca. &ca.
                           }.—
                           241–
                        
                        
                           for 473. black bottles
                           
                           243–
                        
                        
                           
                           
                           Pavolis.
                           
                           1126–
                        
                        
                           
                              
                           
                           
                           Dollars
                           
                           
                        
                        
                           N: B. 9. pavolis and a half make a Spanish dollar. the amt. in dollars.—
                           }
                           
                              118.½
                              
                           
                           
                           
                        
                        
                           which is precisely one quarter of a dollar each, including the bottle.
                           }
                           
                           
                           
                        
                     
                  
               